DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/15/2022 has been entered.
Claims 16 and 22-30 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
successive zone", which renders the claim indefinite.  The claimed concept is unclear because of the claim language.  It is unclear whether Applicant refers to a second zone successive to the first zone, or a second zone successive to another zone.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be a second zone successive to the first zone. 
Claims 22-30 each depend from claim 16 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16, 23-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (DE 3318580 A1) in view of Hollmann (US 5,067,203 A).
Regarding claim 16, Karlsson discloses a flat clothing (flat clothing 10; fig. 1; para. 0102) for a revolving flat (flat bar 11; figs. 1-2) of a carding machine (paras. 0020-0022), comprising: 
a foundation (hook bed 14; figs. 1-2; para. 0102) with a length (see fig. 1) that corresponds to a working width of the carding machine and a width viewed in a fiber running direction of fibers (corresponding to drum rotation direction A; figs. 1-2; para. 0104) through the carding machine (fig. 1; para. 0104); 

the clothing tips (tips 19; fig. 1) situated in adjacent rows with a row spacing between each of two successive rows in the fiber running direction (fig. 1; para. 0104), wherein a row offset in the direction of the length is defined between the clothing tips in the adjacent rows such that the clothing tips are not situated one behind the other in successive rows in the fiber running direction (see figs. 1, 3; paras. 0048, 0125); 
a first zone of the rows of clothing tips in the fiber running direction and a second successive zone of the rows of clothing tips in the fiber running direction (as positions of tips 19 correspond to positions of U-shaped teeth 15, fig. 3 is annotated to show a first zone and a second zone separated by dash lines; see fig. 1 and annotated fig. 3), wherein each of the first and second zones has at least three rows of the clothing tips (see annotated fig. 3); and 
the row spacing between each respective row in the second zone and a following adjacent row in the second zone, viewed in the fiber running direction, is different from the row spacing between the respective row and a preceding adjacent row in the second zone (see annotated fig. 3; para. 0111).
Karlsson does not explicitly disclose wherein a row offset of a first zone differing from a row offset of a second zone; in the first zone, the row offset from one row to a following row is the same for all rows in the first zone; and in the second zone, the row offset from one row to a 
Karlsson does not explicitly disclose wherein the row offset of the first zone and the row offset of the second zone are greater than a cross-sectional width of the wire.  However, one of ordinary skill of the art would recognize that wherein the row offset of the first zone and the row offset of the second zone are greater than a cross-sectional width of the wire as depicted in figs. 3-4 of Karlsson.  Therefore, it would have been obvious to one of ordinary skill in the art before In re Aller, 105 USPQ 233.
Regarding claim 23, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 16, and Karlsson further discloses wherein the row spacing between each respective row in the second zone and a following further row in the second zone, viewed in the fiber running direction, is smaller than the row spacing between the respective row and the preceding row in the second zone (see annotated fig. 3; para. 0111).
Regarding claim 24, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 16, and Karlsson further discloses wherein an extension of the first zone in the fiber running direction is 30% to 70% of an extension of the second zone in the fiber running direction (see annotated fig. 3).
Regarding claim 25, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 24, and Karlsson further discloses wherein the second zone comprises at least seven rows (see annotated fig. 3).
Regarding claim 26, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 25, and Karlsson further discloses wherein the second zone comprises at least two subgroups of the rows, each subgroup comprising two to four rows arranged in succession (see annotated fig. 3), the row spacing between successive rows within each 
Regarding claim 28, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 25, and Karlsson further discloses the flat clothing comprising 30 to 48 rows (30 rows; see fig. 1), wherein the first zone comprises 3 to 45 rows (see annotated fig. 1).
Regarding claim 29, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 16, but Karlsson does not explicitly disclose wherein a distance of the tip axis of a first one of the wire hooks from an oppositely situated tip axis of a subsequent one of the wire hooks in the same row is the same as the length of the backs of the wire hooks.  However, Fig. 1 of Karlsson does show wherein a distance of the tip axis of a first one of the wire hooks from an oppositely situated tip axis of a subsequent one of the wire hooks in the same row is substantially the same as the length of the backs of the wire hooks.  Further, Hollmann teaches wherein a distance of the tip axis of a first one of the wire hooks from an oppositely situated tip axis of a subsequent one of the wire hooks in the same row is the same as the length of the back of a wire hook (neighboring groups being spaced from one another at a spacing e equal to said spacing a; fig. 1; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the wire hook distribution as disclosed by Karlsson, with wherein a distance of the tip axis of a first one of the wire hooks from an oppositely situated tip axis of a subsequent one of the wire hooks in the same row is substantially the same as the length of the backs of the wire hooks, as taught by Hollmann, in order to optimize the wire hook distribution of the flat clothing to efficiently remove 
Regarding claim 30, Karlsson and Hollmann, in combination, disclose a revolving flat (flat bar 11; figs. 1-2) for a carding machine (paras. 0020-0022), comprising the flat clothing (as addressed above for claim 16) according to claim 16.
Claims 22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (DE 3318580 A1) and Hollmann (US 5,067,203 A) and further in view of Zhang (CN 208235044 U).
Regarding claim 22, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 16, but Karlsson does not disclose wherein in the first zone, the row spacing from one row to a following row is the same for all rows in the first zone.  However, Zhang teaches a flat clothing for a flat of a carding machine (see English translation; fig. 1; page 4, paras. 5-6; page 4, para. 1) comprising a plurality of clothing tips formed from wire hooks (comb needles 2; figs. 1-2; page 4, para. 1), the wire hooks positioned in adjacent rows with a row spacing between each of two successive rows in a fiber running direction (fig. 1; page 4, para. 2), wherein a row offset is defined between the clothing tips in the adjacent rows (fig. 1; page 4, para. 2), at least two successive zones of the rows of the wire hooks in the fiber running direction (vertical groups 3,4,5, 6,7; fig. 1; page 4, para. 2), the row offset of a first zone (vertical group 7; fig. 1) differing from the row offset of a second zone (vertical groups 3,4,5, 6 together forming a second zone; fig. 1; page 4, para. 2), wherein in the first zone (vertical groups 6,7; fig. 1), the row spacing from one row to a following row is equal for all rows in the first zone (equal spacing b5; fig. 1; page 4, para. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the row spacing in the first zone as disclosed by Karlsson, with wherein in the first zone, the row spacing 
Regarding claim 27, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 25, and Karlsson further discloses wherein the second zone comprises at least two subgroups of the rows (see annotated fig. 3).
Karlsson does not disclose each subgroup comprising two to four rows arranged in succession, the row spacing between successive rows within each subgroup being the same.  However, Zhang teaches a flat clothing for a flat of a carding machine (see English translation; fig. 1; page 4, paras. 5-6; page 4, para. 1) comprising a plurality of clothing tips formed from wire hooks (comb needles 2; figs. 1-2; page 4, para. 1), the wire hooks positioned in adjacent rows with a row spacing between each of two successive rows in a fiber running direction (fig. 1; page 4, para. 2), wherein a row offset is defined between the clothing tips in the adjacent rows (fig. 1; page 4, para. 2), at least two successive zones of the rows of the wire hooks in the fiber running direction (first zone comprising vertical groups 6,7 and second zone comprising vertical groups 3,4,5; fig. 1; page 4, para. 2), the row offset of the first zone differing from the row offset of the second zone (fig. 1; page 4, para. 2); wherein the second zone comprises at least two subgroups of the rows (subgroups 3, 4, 5; fig. 1; page 4, para. 2), in the each subgroup comprising a plurality of rows arranged in succession (fig. 1; page 4, para. 2), the row spacing between successive rows within each subgroup being the same (equal distance b1, b2 or b3 within each subgroup 3, 4, or 5; fig. 1; page 4, para. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the wire hook distribution in the second zone as disclosed by Karlsson, with wherein each subgroup comprising two to four rows arranged in succession, the row spacing between successive rows within each subgroup being the same as taught by Zhang, in order to provide another reasonable optimization of the wire hook distribution in the second zone thereby 

    PNG
    media_image1.png
    671
    1457
    media_image1.png
    Greyscale

Annotated Fig. 3 from DE 3318580 A1

Response to Arguments
Applicant's arguments filed on 02/15/2022 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant states that Applicant cannot understand the designation of the first and second zones by a dashed line in annotated Fig. 3 of Karlsson.
Examiner's response:  In Applicant's arguments, however at the outset, Applicant admits that obviously zones can be arbitrarily designated, which means that Applicant does understand that it is reasonable to designate a first zone and a second zone within a flat clothing as annotated in Fig. 3.  It is noted that the designated first and second zones in annotated Fig. 3 do not need not meet all the claimed requirements,that is why a secondary reference Hollmann is introduced to modify Karlsson.
Applicant Remarks: Applicant states that the secondary reference Hollmann does not remedy the deficiencies of Karlsson because Hollmann's row spacings are the same in all zones over the entire width as seen in the fiber running direction and the intended task of Hollmann is different from the instant application.
Examiner's response: Examiner respectfully disagrees.  The primary reference Karlsson has already disclosed the feature of different spacing of rows in the first and second zones (see the 103 rejection for claims 16, 23 and 26); and the secondary reference Hollmann is not used to modify Karlsson with this feature.  MPEP does not require that a secondary reference teach all the claimed limitations.  In addition, MPEP does not require that a secondary reference have the same intended task as a claimed invention.  Since the claimed subject matter would have been obvious from the reference(s), it is immaterial that the references do not state the problem or advantage ascribed by applicant.  See In re Wiseman, 201 USPQ 658.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732